[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 02-1275

                        ROBERT R. GIRARD,

                      Plaintiff, Appellant,

                               v.

    DONALD W. WYATT DETENTION FACILITY INCORPORATED, ET AL.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF RHODE ISLAND

          [Hon. Ernest C. Torres, U.S. District Judge]


                             Before

                       Boudin, Chief Judge,
              Torruella and Lipez, Circuit Judges.


     Robert Girard on brief pro se.
     Dennis T. Grieco II and Gidley, Sarli & Marusak, LLP on brief
for non-party    appellees   Central   Falls  Detention   Facility
Corporation, Cornell Corrections of Rhode Island, Inc. and Cornell
Companies, Inc.


                        November 5, 2002
          Per Curiam.       From August 1995 to February 1996, pro se

plaintiff Girard was an inmate at the Donald W. Wyatt Detention

Center ("Wyatt").     Wyatt is a correctional facility owned by the

Central Falls Detention Facility ("CFDF"), a public corporation

controlled by the City of Central Falls, and operated by Cornell

Corrections    of   Rhode   Island   ("CCRI"),   a   private   corporation

controlled by Cornell Companies, Inc. ("CCI"), itself a private

corporation.   Girard allegedly filed a complaint with the district

court against Wyatt on December 4, 1997.             The district court,

however, has no record of this complaint, and Girard makes no claim

that service of process was ever executed with respect to the 1997

complaint on Wyatt, CFDF, CCRI, CCI or entities related to them.

          Nothing happened for more than two years, until Girard

wrote to the district court in March 2000 to inquire about the

status of his 1997 complaint.        The court informed Girard that it

had no record of the 1997 complaint, but invited him to refile a

"new case."    He did so on April 18, 2000, paid the filing fee on

April 24, 2000, and service of process was executed on the warden

of Wyatt on June 1, 2000.        His complaint alleged various civil

rights violations under 42 U.S.C. §§ 1981, 1983, 1985 (2000), and

asked for damages in the amount of $100,000.

          The applicable Rhode Island statute of limitations is

three years, R.I. Gen. Laws § 9-1-14, and (absent tolling) would

have expired in February 1999. With his re-filed complaint, Girard


                                     -2-
made a self-styled "nunc pro tunc" motion to treat his 2000 filing

as timely because of the alleged clerical error in mishandling his

1997 complaint.     In support of the motion, he included a copy of

the certified mail return receipt indicating delivery to the

district court on December 4, 1997.       The district court denied the

motion "without prejudice to renew the motion if and when the

defendants are served and file a motion to dismiss on statute of

limitations grounds."

           CCRI, a self-styled "non-party" to the action, made a

Rule   12(b)(6)   motion   in   June   2000    to   dismiss   Girard's   2000

complaint as untimely. Girard filed objections, apparently relying

on the "without prejudice" language in the district court's denial

of his nunc pro tunc motion.     The Rule 12(b)(6) motion was referred

to a magistrate judge, who issued a report on February 5, 2001

recommending dismissal. The magistrate reasoned that the certified

mail return receipt did not show that the mailing actually included

a complaint, and, in any case, Girard had abandoned his suit by

failure to prosecute.       Girard objected to the report, arguing,

inter alia, that R.I. Gen. Laws § 9-1-19 (as it existed prior to

its amendment in July 2001) tolled the statute of limitations for

prisoners.    The    district   court    did   not   address   the   tolling

argument, but sustained Girard's objections, explaining that there

was a question of fact whether Girard had filed a timely complaint

in 1997.


                                   -3-
            On remand to the magistrate judge, Girard moved on March

27, 2001, to amend the complaint to add CFDF, CCRI and CCI as

defendants, and to increase the amount of damages to $500,000. The

parties sought to be added objected, and again the magistrate judge

issued a memorandum and order on May 7, 2001, denying the motion to

amend.   The magistrate judge treated the date of the original

filing as December 4, 1997, but found that the three-year statute

of limitations had expired before Girard sought to add the new

parties. The magistrate judge then found that the requirements for

relation back under Rule 15(c)(3) were not met because none of the

proposed defendants had knowledge of the complaint within the time

period allowed by Rule 4(m), which is 120 days.    Girard filed his

objections on May 15, 2001, arguing that the requirements of

Rule 4(m) had in fact been satisfied.   The district court accepted

the magistrate's recommendation denying the motion to amend on June

18, 2001.

             On January 8, 2002, the district court issued a show

cause order, directing Girard to show "why this case should not be

dismissed for failure to name a legal entity in the complaint."   In

response, Girard argued that Wyatt is a suable legal entity and

that, in the interest of justice, he should be allowed to amend his

complaint.     On February 11, 2002, the district court entered an

order dismissing the complaint, and this appeal followed.




                                 -4-
          On appeal, Girard continued to press the arguments that

failed him below: namely (1) that Wyatt is a suable entity, and (2)

the   requirements   of   Rule   15(c)(3)    were   satisfied.    These

contentions are without merit.      Wyatt is merely the name of the

building in which Girard was detained, not a suable legal entity.

Moreover, no service of process on a properly suable party was

executed until June 2000, well after the allowable time under

Rule 4(m) had expired.      Service would be timely executed with

respect to the 2000 complaint, but there the predicate complaint

itself was out of time.

          In his reply brief on appeal, Girard again argued that

R.I. Gen. Laws § 19-1-9 would make his attempted amendment timely,

because his continuous imprisonment since his stay at Wyatt would

toll the statute of limitations.            Under both the applicable

statute and the District of Rhode Island's local rules, however,

Girard must object to the magistrate's report in order to preserve

his arguments in the district court and on appeal.         28 U.S.C. §

636(b)(1) (2000); D.R.I. Local R. 32(b).       This is so in order that

the district judge may "focus attention on those issues--factual

and legal--that are at the heart of the parties' dispute."       Thomas

v. Arn, 474 U.S. 140, 147 (1985).           Although Girard raised the

tolling argument in objecting to the magistrate judge's February

order, he failed to pursue that argument after the district judge

sustained his objections on other grounds and remanded the matter


                                  -5-
back to the magistrate judge.   Just like an argument once raised on

appeal but not pressed again on remand or on a subsequent appeal,

the tolling argument is now forfeited.     Cf. id. at 148 (applying

the rationale of appellate waivers to the Federal Magistrate Act).

            Our special solicitude toward pro se litigants is not

a license for disregarding long established procedural rules.

Eagle Eye Fishing Corp. v. United States Dep't of Commerce, 20 F.3d
504, 506 (1st Cir. 1994).     Where (as here in the May 2001 order)

the magistrate judge failed to notify a pro se plaintiff of the

possibility of forfeiture, we have excused default.   United States

v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir. 1986).         However,

Valencia itself makes clear that relief is provided for untimely

objections, not for arguments that were not raised in the district

court at all.   Id. at 5-6.     Here, after the matter was remanded

back to the magistrate judge, Girard never mentioned the tolling

argument again, whether in his motion to amend, his opposition to

the motion to dismiss, his brief in response to the show cause

order, or his opening brief to this court.      His attempt now to

revive this argument in his reply brief comes simply too late.

Keeler v. Putnam Fiduciary Trust Co., 238 F.3d 5, 10 (1st Cir.

2001).

          Of course, even forfeited errors are subject to review

for plain error, but the plain error standard is stringent, United

States v. Olano, 507 U.S. 725, 732-35 (1993), and relief in civil


                                 -6-
cases is exceedingly rare, Chestnut v. City of Lowell, 305 F.3d 18,

20 (1st Cir. 2002) (en banc).    Even assuming arguendo that the

Rhode Island statute may apply, this case does not involve a

miscarriage of injustice.

          Affirmed.




                                -7-